 



Exhibit 10.1
TOMOTHERAPY
DEFERRED COMPENSATION PLAN
(As effective January 1, 2008)

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   ARTICLE I Introduction   1 ARTICLE II Definitions  
1
 
  2.1   “Account”   1
 
  2.2   “Administrator”   1
 
  2.3   “Base Salary”   1
 
  2.4   “Beneficiary”   1
 
  2.5   “Bonus”   1
 
  2.6   “Board of Directors”   1
 
  2.7   “Change in Control”   1
 
  2.8   “Code”   3
 
  2.9   “Committee”   3
 
  2.10   “Company”   3
 
  2.11   “Controlled Group”   3
 
  2.12   “Deferrals”   3
 
  2.13   “Deferral Election”   3
 
  2.14   "Disability"   3
 
  2.15   “Earnings Credit”   3
 
  2.16   “Participant”   3
 
  2.17   “Plan”   3
 
  2.18   “Separation from Service” or “Separates from Service”   3
 
  2.19   “Specified Employee”   4
 
  2.20   “Unforeseeable Emergency”   4
 
            ARTICLE III Participation   4
 
  3.1   Selection of Participants   4
 
  3.2   Limitation on Eligibility   4
 
            ARTICLE IV Compensation Deferrals    
 
  4.1   Amount of Deferrals   4
 
  4.2   Suspension of Deferrals   5
 
  4.3   Annual Elections   5
 
            ARTICLE V Accounts and Earnings Credits    
 
  5.1   General   5
 
  5.2   Earnings Credits   5
 
  5.3   Statements to Participants   5
 
            ARTICLE VI Form and Timing of Distribution    
 
  6.1   Normal Time for Distribution   5
 
  6.2   Form of Payment   5
 
  6.3   Special Rule for Death or Disability   6
 
  6.4   Special Rule for a Change in Control   6
 
  6.5   Beneficiary Designations   6
 
  6.6   Payments to Incompetents   6
 
  6.7   Specified Employees   7
 
            ARTICLE VII Amendment and Termination    
 
  7.1   Termination of Plan   7
 
  7.2   Amendment   7

i



--------------------------------------------------------------------------------



 



Table of Contents

                        Page   ARTICLE VIII Administration    
 
  8.1   In General     7
 
  8.2   Agents     8
 
  8.3   Claims Procedure     8
 
  8.4   Review Procedure     8
 
  8.5   Binding Effect of Decisions     9
 
  8.6   Indemnity of Administrator     9
 
            ARTICLE IX Miscellaneous    
 
  9.1   Status of Participants and Beneficiaries as General Creditors     9
 
  9.2   Non-Assignability     9
 
  9.3   Not a Contract of Employment     9
 
  9.4   FICA and Other Taxes   10
 
  9.5   Captions   10
 
  9.6   Construction   10
 
  9.7   Distribution in the Event of Income Inclusion Under 409A   10
 
  9.8   Deduction Limitation on Benefit Payments   10
 
  9.9   Compliance With Section 409A Generally   10
 
            ARTICLE X Execution    

-ii-



--------------------------------------------------------------------------------



 



TOMOTHERAPY
DEFERRED COMPENSATION PLAN
(As effective January 1, 2008)
ARTICLE I
Introduction
     The purpose of this TomoTherapy Deferred Compensation Plan (the “Plan”) is
to provide a means by which eligible employees and directors may defer payment
of their base salaries and bonuses. It is intended that the Plan and its
operation comply with the provisions of Section 409A of the Code. If any
provision of the Plan would not comply with Section 409A of the Code, such
provision shall be construed or deemed amended to conform to Section 409A.
ARTICLE II
Definitions
     The following terms have the meanings set forth below:
     2.1 “Account” means the recordkeeping account established for each
Participant in the Plan.
     2.2 “Administrator” shall have the meaning set forth in Article VIII.
     2.3 “Base Salary” means shall mean the annual cash compensation relating to
services performed during any calendar year, excluding distributions from
nonqualified deferred compensation plans, bonuses, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not includible in the
employee’s gross income). Base Salary shall be calculated before deferrals under
qualified or nonqualified plans, as determined by the Administrator.
     2.4 “Beneficiary” means the Participant’s beneficiary as determined under
Section 6.5 of the Plan.
     2.5 “Bonus” shall mean any compensation, in addition to Base Salary,
amounts earned by a Participant under the Company’s bonus or cash incentive
plan(s) and such other amounts as the Administrator may specify from time to
time. For avoidance of doubt, a Bonus shall include, without limitation, amounts
payable under the Company’s Variable Pay Plan and Incentive Bonus Plan.
     2.6 “Board of Directors” means the board of directors of TomoTherapy
Incorporated.
     2.7 “Change in Control” means the occurrence of any one of the following
events:

1



--------------------------------------------------------------------------------



 



          (1) A change in the effective control of the Company, which shall
occur on the date that any one person, or more than one person Acting as a
Group, other than Excluded Person(s), acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing fifty
percent (50%) or more of the total voting power of the stock of the Company.
However, if any one person or more than one person Acting as a Group is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company, the acquisition of additional voting stock by the same
person or persons is not considered to cause a Change of Control.
          (2) A change in the ownership of a substantial portion of the
Company’s assets, which shall occur on the date that any one person, or more
than one person Acting as a Group, other than Excluded Persons(s), acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total Gross Fair market Value (as defined below) equal to more than eighty
percent (80%) of the total Gross Fair Market Value of all the assets of the
Company immediately prior to such acquisition or acquisitions, other than an
Excluded Transaction (as defined below).
     For purposes of this Section 2.7:
     Persons will not be considered to be “Acting as a Group” solely because
they purchase or own stock of the Company at the same time, or as a result of
the same public offering, or solely because they purchase assets of the Company
at the same time, or as a result of the same public offering, as the case may
be. However, persons will be considered to be Acting as a Group if they are
owners of any entity that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company.
     The term “Excluded Transaction” means any transaction in which assets are
transferred to: (A) a shareholder of the Company (determined immediately before
the asset transfer) in exchange for or with respect to its stock; (B) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company (determined after the asset
transfer); (C) a person, or more than one person Acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value of voting
power of all the outstanding stock of the Company (determined after the asset
transfer); or (D) an entity at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
clause (C) (determined after the asset transfer).
     The term “Excluded Person(s)” means (A) the Company or any of its
affiliates, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company.

2



--------------------------------------------------------------------------------



 



          The term “Change of Control” as defined above shall be construed in
accordance with any guidance, rules or regulations promulgated by the Internal
Revenue Service in construing the rules and regulations applicable to Code
Section 409A.
     2.8 “Code” means the Internal Revenue Code of 1986, as amended.
     2.9 “Committee” means the Compensation Committee of the Board of Directors.
     2.10 “Company” means TomoTherapy Incorporated, a Wisconsin corporation, and
any other member of the Controlled Group.
     2.11 “Controlled Group” means the Company and any member of a controlled
group of corporations (as defined in Code section 1563(a), determined without
regard to Code sections 1563(a)(4) and (e)(3)(c)), a group of trades or
businesses (whether incorporated or not) which are under common control within
the meaning of Code section 414(c), or an affiliated service group (as defined
in Code sections 414(m) or 414(o)) of which the Company is a part.
     2.12 “Deferrals” means the portion of a Participant’s Base Salary or Bonus,
if any, that he or she elects to defer on a pre-tax basis under this Plan in
accordance with Article IV.
     2.13 “Deferral Election” means the election made by a Participant to defer
a portion of his or her Base Salary or Bonus in accordance with Article IV.
     2.14 “Disability” means a Participant’s absence from employment with the
Company which is due to his or her inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months. The term
“disability” as defined above shall be construed in accordance with any
guidance, rules or regulations promulgated by the Internal Revenue Service
applicable to Code Section 409A.
     2.15 “Earnings Credit” means the amount credited to a Participant’s Account
under Section 5.2.
     2.16 “Participant” means an officer or director selected by the
Administrator as eligible to participate in the Plan who has elected to defer
his or her Base Salary or Bonus in accordance with Article IV.
     2.17 “Plan” means this TomoTherapy Deferred Compensation Plan, as herein
set forth, together with any amendments that may be adopted.
     2.18 “Separation from Service” or “Separates from Service” means an
employee’s death, retirement or termination of employment from the Controlled
Group within the meaning of Code section 409A. For purposes of determining
whether a Separation from Service has occurred, the Controlled Group is defined
by using the

3



--------------------------------------------------------------------------------



 



language “at least 80 percent” under Code section 1563(a) in lieu of the
50 percent default rule stated in Treasury Regulation section 1.409A-1(h)(3). A
Separation from Service is deemed to include a reasonably anticipated permanent
reduction in the level of services performed by an employee, to less than
50 percent of the average level of services performed by the employee during the
immediately preceding 36-month period.
     2.19 “Specified Employee” means an employee who is a “specified employee”
within the meaning of Code section 409A. Specified Employee status is determined
on the last day of the prior calendar year, to take effect as of April 1 of the
calendar year for a 12-month period.
     2.20 “Unforeseeable Emergency” means “unforeseeable emergency” within the
meaning of Code section 409A, as determined by the Committee.
ARTICLE III
Participation
     3.1 Selection of Participants. The Administrator shall select the officers
and directors of the Company who are eligible to participate in the Plan. Each
selected individual who elect to participate in the Plan is referred to as a
“Participant.”
     3.2 Limitation on Eligibility. No officer or director shall have any right
to be a Participant unless selected by the Administrator. It is intended that
participation in the Plan be limited to a select group of management or highly
compensated employees within the meaning of the Employee Retirement Income
Security Act (“ERISA”).
ARTICLE IV
Compensation Deferrals
     4.1 Amount of Deferrals. A Participant who has been designated by the
Administrator as a Participant may elect to defer up to 50% of Base Salary and
up to 100% of his or her Bonus in accordance with rules established by the
Administrator. A Participant may elect to defer compensation for services
performed during a calendar year only if the election is made before that year,
except as allowed by future regulations or as follows:
          (1) A new Participant can make the election within 30 days after
becoming eligible, but the election can only affect compensation for services
performed after the date of the election.
          (2) For elections with respect to formula-based performance
compensation based on services performed over at least 12 months, the election
must be made no later than 6 months before the end of the service period.
          (3) In accordance with transition relief under Code Section 409A, a
deferral election may be made with respect to an amount that is a short-term
deferral within the meaning of proposed regulation §1.409A-1(b)(4), provided
that the election is made before January 1, 2008 and before the year in which
the amount would otherwise

4



--------------------------------------------------------------------------------



 



have been paid. In addition, a deferral election may be made with respect to an
amount that is a short-term deferral within the meaning of final regulation
§1.409A-1(b)(4), provided that the election is made before January 1, 2009 and
before the year in which the amount would otherwise have been paid.
     4.2 Suspension of Deferrals. In general, a Participant may not change or
terminate a Deferral Election during a calendar year. However, in the event that
a Participant incurs an Unforeseeable Emergency, the Administrator, in its sole
discretion, may permit a Participant to suspend Deferrals, but only the extent
permitted by IRS guidance.
     4.3 Annual Elections. Unless otherwise determined by the Administrator, a
new Deferral Election shall be required for each calendar year.
ARTICLE V
Accounts and Earnings Credits
     5.1 General. The Administrator will establish and maintain an Account for
each Participant. A Participant’s Deferrals shall be credited to the
Participant’s Account as soon as practical following the date on which the
amounts would have been paid to the Participant in the absence of a Deferral
Election.
     5.2 Earnings Credits. A Participant’s Account shall be credited with
Earnings Credits as of the end of each calendar quarter and at such other times
as are determined by the Administrator. The rate used for calculating Earnings
Credits shall be updated annually and reported to Participants. The rate used to
calculate Earnings Credits for 2008 shall be 7.5%. The rate used for years after
2008 shall be based an average of the U.S. Prime Rate in effect as of the first
business day of the prior March, June, September and December, as reported in
the Wall Street Journal or such other source as may be designated by the
Administrator. For example, the rate used for 2009 shall be based an average of
the U.S. Prime Rate in effect as of the first business day of March, June,
September and December, 2008.
     5.3 Statements to Participants. The Administrator shall provide statements
to each Participant detailing the amounts credited to the Participant’s Account.
Such statements shall be provided annually or more frequently, as determined by
the Administrator.
ARTICLE VI
Form and Timing of Distribution
     6.1 Normal Time for Distribution. Except as otherwise provided in this
Article VI, the distribution of a Participant’s vested account shall commence
sixty (60) days following the Participant’s Separation from Service.
     6.2 Form of Payment. Each Participant shall indicate on his or her first
deferral election the form of payment for all amounts to be distributed to
Participant from the Plan. A Participant may not elect a different form of
payment for amounts deferred in

5



--------------------------------------------------------------------------------



 



different years. A Participant may elect (a) a lump sum payment, (b) two
(2) annual installments or (c) four (4) annual installment payments; provided,
however, that a Participant who elects to receive two or four annual
installments shall receive payment in a lump sum if the Participant’s Separation
from Service occurs due to death or Disability. If the Participant elected to
receive two or four annual installment payments the amount of each installment
shall be equal to the balance credited to the Participant’s account as of the
most recent valuation date preceding the distribution, divided by the number of
installments remaining to be made. Each subsequent annual installment shall be
paid to the Participant as near as administratively practicable to each
anniversary of the first installment payment. While a Participant’s account is
in installment payout status, the unpaid balance credited to the Participant’s
account shall continue to be credited with Earnings Credits under Section 5.2.
Notwithstanding the foregoing, the Administrator may pay a Participant’s account
in a lump sum at any time after a termination of service if the value of such
account is less than the applicable dollar amount under section 402(g)(1)(B)
($15,500 for 2008).
     6.3 Special Rule for Death or Disability. If a Participant dies or becomes
Disabled, the balance then credited to his or her Account shall be distributed
to the Participant (or his or her beneficiary) in a lump sum as soon as
administratively practicable after the date of death or Disability.
     6.4 Special Rule for a Change in Control. If there is a Change in Control,
the Administrator shall distribute all Participants’ Accounts in a lump sum with
sixty (60) day of the Change in Control.
     6.5 Beneficiary Designations. Each Participant may, pursuant to such
procedures as the Administrator may specify, designate one or more
beneficiaries. A Participant may designate different beneficiaries (or may
revoke a prior beneficiary designation) at any time by delivering a new
designation (or revocation of a prior designation) in like manner. Any
designation or revocation shall be effective only if it is received by the
Administrator. However, when so received, the designation or revocation shall be
effective as of the date the notice is executed (whether or not the Participant
still is living), but without prejudice to the Administrator on account of any
payment made before the change is recorded. The last effective designation
received by the Administrator shall supersede all prior designations. If a
Participant dies without having effectively designated a beneficiary, or if no
beneficiary survives the Participant, the Participant’s Account shall be payable
to his or her surviving spouse, or, if the Participant is not survived by his or
her spouse, the Account shall be paid to his or her estate.
     6.6 Payments to Incompetents. If any individual to whom a benefit is
payable under the Plan is a minor or legally incompetent, the Administrator
shall determine whether payment shall be made directly to the individual, any
person acting as his or her custodian or legal guardian under the Uniform
Transfers to Minors Act, his or her legal representative or a near relative, or
directly for his or her support, maintenance or education.

6



--------------------------------------------------------------------------------



 



     6.7 Specified Employees. Notwithstanding Section 6.1 of the Plan, a
Specified Employee will not receive any distribution under this Plan during the
six-month period immediately following his or her Separation from Service. In
the event that any amount payable to Specified Employee is subject to the
six-month delay, the amount will be paid on the earliest permissible payment
date and shall include Earnings Credits through the date of distribution. In the
event of a Specified Employee’s death during the six-month waiting period, the
waiting period will cease to apply.
ARTICLE VII
Amendment and Termination
     7.1 Termination of Plan. The Company reserves the right, exercisable in its
absolute discretion, to terminate or suspend the Plan at any time. In the event
of Plan termination or suspension, except as hereinafter provided, no additional
amounts shall be credited to any Account other than Earnings Credits under
Section 5.2 and other than the crediting of such Deferrals as to which a
Deferral Election was in effect, prior to termination, for the calendar year of
termination and which the Administrator determines must continue to be given
effect to comply with Section 409A. If the Plan is amended or terminated in
accordance with the immediately preceding sentence, existing Accounts shall
continue to be administered and paid out as though the Plan had not been
terminated (and the Company shall have the continuing right to amend the Plan
provisions affecting such Account, subject to Section 7.2 below).
Notwithstanding the foregoing, if permitted by Section 409A and in accordance
with such special rules as the Administrator may establish to comply with
Section 409A, the Administrator may instead provide upon termination of the Plan
that all Accounts shall be paid out in connection with such termination.
     7.2 Amendment. The Company, at any time, amend or modify the Plan in whole
or in part; provided, that no amendment or modification shall be effective if it
would cause a Participant’s Account, determined immediately after the amendment
takes effect, to be lower than it was immediately before the amendment took
effect.
ARTICLE VIII
Administration
     8.1 In General. The term “Administrator” as used in the Plan shall mean the
person(s), board or committee principally charged with administrative
responsibility under the Plan, and its or their delegates to the extent of the
applicable delegation. The initial Administrator of the Plan shall be the
Compensation Committee of the Board of Directors. The Compensation Committee may
from time to time delegate such of its functions hereunder as it may determine,
to one or more of the officers of the Company, on such terms and conditions as
the Compensation Committee may determine. The Administrator shall have the
discretion and authority to (a) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan,
(b) determine all issues of eligibility for participation in or benefits under
the Plan, and (c) decide or resolve any and all questions including
interpretations of this Plan that may arise in connection with the Plan. No
individual who has or to whom administrative

7



--------------------------------------------------------------------------------



 



responsibility is delegated hereunder, or who is a member of a board or
committee that has or to which is delegated administrative responsibility
hereunder, shall vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Administrator shall be
entitled to rely on information furnished by a Participant or the Company.
     8.2 Agents. In the administration of this Plan, the Administrator may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel, who may be counsel to any Employer.
     8.3 Claims Procedure. If the Participant or the Participant’s beneficiary
(hereinafter referred to as a “Claimant”) is denied all or a portion of an
expected benefit under the Plan for any reason, he or she may file a claim with
the Administrator. The Administrator shall notify the Claimant within 60 days of
allowance or denial of the claim, unless the Claimant receives written notice
from the Administrator prior to the end of the sixty (60) day period stating
that special circumstances require an extension of the time for decision and
specifying the expected date of decision. The notice of the Administrator’s
decision shall be in writing, sent by mail to the Claimant’s last known address,
and if a denial of the claim, must contain the following information:

  (a)   the specific reasons for the denial;     (b)   specific reference to
pertinent provisions of the Plan on which the denial is based; and     (c)   if
applicable, a description of any additional information or material necessary to
perfect the claim, an explanation of why such information or material is
necessary, and an explanation of the claims review procedure.

     8.4 Review Procedure. A Claimant is entitled to request a review of any
denial of his claim by the Administrator. The request for review must be
submitted in writing within 60 days after receipt of the notice of the denial.
The timely filing of such a request is necessary to preserve any legal recourse
which may be available to the claimant and, absent a request for review within
the 60-day period, the claim will be deemed to be conclusively denied. Upon
receipt of a written request for review, the Claimant or his representatives
shall be entitled to review all pertinent documents, and to submit issues and
comments in writing for consideration by the Administrator. The Administrator
shall fully and fairly review the matter and shall promptly respond to the
claimant, in writing, of its decision within 60 days after receipt of the review
request. Due to special circumstances, if no response has been provided within
the first 60 days, and notice of the need for additional time has been furnished
within such period, the review and response may be made within the following
60 days. The Administrator’s decision shall include specific reasons for the
decision, including references to the particular Plan provisions upon which the
decision is based.

8



--------------------------------------------------------------------------------



 



     8.5 Binding Effect of Decisions. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan. No legal action may be brought in
court on a claim for benefits under the Plan after 180 days following the
decision on appeal (or 180 days following the expiration of the time to make an
appeal if no appeal is made).
     8.6 Indemnity of Administrator. The Company shall indemnify and hold
harmless the members of the Administrator (including any employee to whom the
duties of the Administrator are delegated) any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of gross negligence or willful misconduct.
ARTICLE IX
Miscellaneous
     9.1 Status of Participants and Beneficiaries as General Creditors. This
Plan is generally exempt from the provisions of ERISA because it is intended to
benefit a select group of management or highly compensated employees.
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
any Employer. Their rights to benefits, if any, under the Plan shall be solely
those of unsecured general creditors of the Employer and shall be limited to
those contractual rights expressly set forth in the Plan and/or Plan Agreements
applicable to them.
     9.2 Non-Assignability. No Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, non-assignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
     9.3 Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Nothing in the Plan nor in any Plan Agreement shall limit
in any way the Employer’s rights to terminate any Participant. The loss of
benefits or potential benefits under the Plan by reason of the termination of a
Participant’s service with the Employer shall not constitute an element of
damages in any claim brought by the Participant or his or her Beneficiary(ies)
against the Employer.
     9.4 FICA and Other Taxes. The Administrator may require that a
Participant’s cash or other compensation be reduced to satisfy any FICA tax or
other tax

9



--------------------------------------------------------------------------------



 



due with respect to the deferral or vesting of any amount under the Plan or may
require as part of a Plan Agreement or otherwise that the Participant make other
arrangements for the payment of such taxes (which other arrangements may
include, if the Administrator so determines, but shall not be limited to, a
reduction in the Participant’s Account Balance). Any distribution under the Plan
shall be reduced by any required tax and other withholdings.
     9.5 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
     9.6 Construction. The validity of the Plan or any of its provisions will be
determined under and will be construed according to federal law and, to the
extent permissible, according to the internal laws of the state of Wisconsin. If
any provision of the Plan is held illegal or invalid for any reason, such
determination will not affect the remaining provisions of the Plan and the Plan
will be construed and enforced as if said illegal or invalid provision had never
been included.
     9.7 Distribution in the Event of Income Inclusion Under 409A. If any
portion of a Participant’s Account is required to be included in income by the
Participant prior to receipt owing to a failure of this Plan to meet the
requirements of Section 409A, the Participant may petition the Administrator for
a distribution of that portion of his or her Account that is required to be
included in his or her income. Upon the grant of such a petition, which grant
shall not be unreasonably withheld, the Administrator shall distribute to the
Participant immediately available funds in an amount equal to the lesser of
(i) the portion of his or her Account required to be included in income as a
result of the failure of the Plan to meet the requirements of Section 409A, or
(ii) the unpaid Account.
     9.8 Deduction Limitation on Benefit Payments. If the Company reasonably
anticipates that its deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then
payment may, at the discretion of the Administrator, be delayed to the extent
deemed necessary by the Administrator to ensure that the entire amount of any
distribution from this Plan is deductible. The delayed amounts, adjusted for
Earnings Credits, shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Company reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m) or, if
earlier, by the close of the calendar year in which the Participant separates
from service.
     9.9 Compliance With Section 409A Generally. The Administrator may deviate
from the express terms of the Plan if it determines such deviation to be
necessary to comply with the requirements of Section 409A. The Administrator may
also, notwithstanding the otherwise applicable restrictions on elections and
payment under the Plan, establish opportunities for Participants and
Beneficiaries to make any special elections permitted under the transition rules
under Section 409A.

10



--------------------------------------------------------------------------------



 



ARTICLE X
Execution
     IN WITNESS WHEREOF, TomoTherapy Inc has executed this Plan as of the 6th
day of December, 2007.



ATTEST:

/s/ Shawn D. Guse,   Secretary

TomoTherapy, Inc.

By:  
/s/ Frederick A. Robertson

Title:  
Chief Executive Officer



11